               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:20-cv-00095-MR


TRACEY TERRELL GRADY,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
B.S., et al.,                   )                       ORDER
                                )
              Defendants.       )
_______________________________ )

       THIS MATTER is before the Court on the Plaintiff’s pro se Motion to

Compel Discovery [Doc. 52] and Motion to Stay Proceedings [Doc. 53].

       The pro se Plaintiff, who is a pretrial detainee at the Union County Jail,

filed this action pursuant to 42 U.S.C. § 1983. The Amended Complaint

passed initial review on excessive force and retaliation claims against two

Monroe Police Department (“MPD”) officers and an MPD sergeant. [Doc.

21].

       The Plaintiff previously filed multiple discovery motions that were

seriously deficient and have been denied. [See Docs. 32, 38, 41, 45]. On

June 30, 2021, the Court cautioned Plaintiff that “any further improper,

frivolous, or repetitive filings related to discovery will be stricken without

further notice.” [Doc. 51 at 4].


         Case 3:20-cv-00095-MR Document 55 Filed 08/02/21 Page 1 of 3
       Presently before the Court is a “Motion to [Compel] Discovery with

Interrogatories … and Admissions Requested Amended Copy.” [Doc. 52].

It is yet another improper, frivolous, and duplicative motion related to

discovery, and it will be stricken.

       Also pending is a Motion to Stay in which Plaintiff asks the Court to

hold this case in abeyance until he is released from the Union County Jail

and is able to hire an attorney. [Doc. 53]. He contends that: he was injured

on July 6, 2021 and is now disabled;1 he lacks the resources to proceed while

incarcerated; the jail does not have a law library; the Court denied him

discovery; and he plans to hire a lawyer upon his release from custody.

       A court has the inherent authority to stay proceedings of a case, which

is “incidental to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

The determination of whether to grant a motion to stay requires a balancing

“of various factors relevant to the expeditious and comprehensive disposition

of the cases of action on the court’s docket.” United States v. Georgia Pac.

Corp., 562 F.2d 294, 296 (4th Cir. 1977). “The party seeking a stay must



1This pertains to events that allegedly occurred after Plaintiff filed this action and are
not part of the pleadings in this matter.
                                              2

         Case 3:20-cv-00095-MR Document 55 Filed 08/02/21 Page 2 of 3
justify it by clear and convincing circumstances outweighing potential harm

to the party against whom it is operative.” Williford v. Armstrong World

Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983).

      The Plaintiff fails to explain why his present incarceration is preventing

him from hiring attorney, or why he expects to be able to afford counsel once

he is released. He also fails to provide a date upon which he expects to be

released.2     The Court declines to hold this case in abeyance pending

Plaintiff’s speculative claim that he will hire a lawyer at some unspecified

future date.    In short, Plaintiff has failed to demonstrate that clear and

convincing circumstances justify a stay, rather than bringing this case to an

expeditious resolution.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Compel

Discovery [Doc. 52] is STRICKEN, and the Plaintiff’s Motion to Stay

Proceedings [Doc. 53] is DENIED.

      IT IS SO ORDERED.
                                     Signed: August 2, 2021




2The Plaintiff is a pretrial detainee on offenses including second-degree kidnapping and
second-degree forcible rape. See http://sheriff.co.union.nc.us/InmateDetail.aspx?navid
=637632557920895000 (last accessed July 30, 2021).
                                            3

         Case 3:20-cv-00095-MR Document 55 Filed 08/02/21 Page 3 of 3
